Case 5:19-cv-00148-RWS-CMC Document 5 Filed 03/01/21 Page 1 of 2 PageID #: 15




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

 GREGGORY SCOTT BECKOM, ET AL.,                    §
                                                   §
                                                   §    CIVIL ACTION NO. 5:19-CV-00148-RWS
                Plaintiffs,                        §
                                                   §
 v.                                                §
                                                   §
 CLAY THOMPSON, ET AL.,                            §
                                                   §
                Defendants.                        §

                                              ORDER

       Plaintiffs Greggory and Ricky Beckom, inmates proceeding pro se, filed the above-styled

and numbered civil action complaining of alleged violations of their constitutional rights. The case

was referred to the United States Magistrate Judge.

       Plaintiffs sued the attorneys who represented them on criminal charges. The Magistrate

Judge issued a Report recommending the lawsuit be dismissed because criminal defense attorneys

are not state actors for purposes of liability under 42 U.S.C. §1983.

       Copies of this Report were sent to Plaintiffs at their last known address, return receipt

requested, but were returned because the Plaintiffs are no longer at that address. No change of address

notification has been filed. Because no objections have been received, the Plaintiffs are barred from

de novo review by the District Judge of those findings, conclusions, and recommendations and,

except upon grounds of plain error, from appellate review of the unobjected-to factual findings and

legal conclusions accepted and adopted by the District Court. Duarte v. City of Lewisville, Texas,

858 F.3d 348, 352 (5th Cir. 2017).
Case 5:19-cv-00148-RWS-CMC Document 5 Filed 03/01/21 Page 2 of 2 PageID #: 16




        Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge. Upon such review, the Court has determined the Report of the Magistrate Judge

is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,

109 S.Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard

of review is “clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly
      .
        ORDERED that the Report of the Magistrate Judge (Docket No. 3) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

purposes of proceeding in forma pauperis for failure to state a claim upon which relief may be

granted. It is further

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        SIGNED this 1st day of March, 2021.



                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
